Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                              Mortgage Page 1 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                              Mortgage Page 2 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                              Mortgage Page 3 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                              Mortgage Page 4 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                              Mortgage Page 5 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                              Mortgage Page 6 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                              Mortgage Page 7 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                              Mortgage Page 8 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                              Mortgage Page 9 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                             Mortgage Page 10 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                             Mortgage Page 11 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                             Mortgage Page 12 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                             Mortgage Page 13 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                             Mortgage Page 14 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                             Mortgage Page 15 of 16
Case 19-21355   Doc 14-4   Filed 08/08/19 Entered 08/08/19 15:00:49   Desc Exhibit
                             Mortgage Page 16 of 16
